Interim Decision #1852

MATTER or TAM
In Visa Petition Proceedings
A-17113720
Decided by Board A.pri110, 1988
The 1$135 infancy adoption in China by U.S. citizen petitioner's wife (while petitioner was in the United States) of beneficiary, who was given to her by a

midwife, and whom petitioner believed to be his natural son until blood tests
proved otherwise in 1967, at which time he consented to the adoption, thus
ratifying the prior act of his wife in accordance with Article 1(174 of the Civil
Code of China, is not a valid adoption within the meaning of section 101(D)
(1) (B) of the Immigration and Nationality Act, as amended, since the ratification was not effected until betielicialy was approximately 28 years old.
ON BEHALF or Ph.-zrzioriEs:
Benjamin Gim, Esquire
217 Park Bow
New York, New York 10038
u(Brief Bled)

Ow lissaix OF BIOWICE

B, A. Vielhaber
Appellate Trial Attorney

The case comes forward on appeal from the decision of the acting
officer in charge, Hong Kong, B.C.C. dated November 27, 1967 denying
the visa petition for the reason that the petitioner has failed to establish that he is a "parent" as defined in section 101(b) (2) of the Act or
that the beneficiary was ever a "child" as defined in section 101(b)
(1) (E) of the Act, in that, the consent and/or ratification which
validated the adoption did not take place until the beneficiary was
approximately 28 years of age and not prior to, as required, his 14th
birthday.
The petitioner, a native of China, a citizen of the United States by
naturalization on January 10, 1955, 78 years old, male, seeks preference
quota status on behalf of the beneficiary as his son. The beneficiary is
a native and citizen of China, born June 25, 1939, married. The visa
petition which was filed on June 19, 1967 stated that the beneficiary
was not related to the petitioner by adoption.
The notice of denial refers to an attached order dated November 24,
1967 which sets forth the basis for the denial at length. Summarizing
the facts, the petitioner also filed visa petitions on behalf of his wife
690

Interim Decision #1852
and his daughters as well as his son. In the absence of civil records,
blood tests were performed, the results of which showed that the blood
grouping of the son was incompatible with those of the petitioner and
his wife. The result of the blood grouping test was made known to the

petitioner and on October 27, 1967 the petitioner presented a Statutory
Declaration in which he set forth that on June 28, 1939 while he was
in the United States, a male child was given to his wife by Chu Yeut
Charm, a midwife, when the said child was three days old; that his
wife had ever since kept and brought up the male child in their home;
that she did not inform the petitioner the said child was in fact presented to her and he had therefore been under the impression that the
said child was their own natural son, until his wife told him of the
fact at the end of June 1967; no document of any kind was executed
by any person in connection with the presentation of the child; there
was no demand for any money or other consideration and that a customary gift was given to the midwife; the first time the petitioner
saw the beneficiary, Tam Lim Wan, was on February 1, 1040 when he
returned to his Toi Shan home from the United States, still then believing the beneficiary to be his own natural child. The facts in the
Statutory Declaration were confirmed by the petitioner's -wife. It is
noted that the beneficiary would have been approximately 28 years
of age in June 1967 when the petitioner first obtained knowledge that
the beneficiary was an adopted and not a natural child.
A communication dated on November 18, 1967 from the Secretariat
for Chinese Affairs, at Hong Kong reflects that the petitioner requested advice on the validity of his adoption of the beneficiary; that
it appeared that the beneficiary was adopted by Madam Wong King

Fong at Toi Shan, China in June 1939 when he was about three days
old without the lmowledge of her husband and that the true fact of
the adoption was not revealed to the petitioner by his wife until the
-

-

end of June 1967 when he applied to the American Consulate General
for his son's entry permit to the States. According to Article 1074 of
the Civil Code which was.in force when the beneficiary was adopted by
Madam Wong, when a married person adopts a child, she must do so
jointly with the spouse; and according to Article 1079 of the code,
adoption must be effected in writing, unless the person to be adopted
has been brought up as a child of the adopter since infancy; in the
circumstances, it was the opinion of the writer that the beneficiary was
adopted by the petitioner's wife in June 1967 under the Civil Code.
Article 1074 of the Civil Code of China, effective May 5, 1931
provides that where a married person adopts a child, he must do so
jointly with his spouse. Article 1079 of the Chinese Civil Code provides
an adoption must be effected in writing unless the person to be adopted
has been brought up as a child of the adoptive parents since infancy;
691

Interim Decision #1852
infancy means under seven years of age. 1 In order to be recognized
as an adoption, it is necessary that the adoptive parents have brought
up the child intending to adopt it; the mere fact of bringing up the
child is not suffisient. 2
Adoption is a juridical act creating between two persons certain
relations, purely civil, of paternity and affiliation. Adoption in legal
contemplation is the act by which the parties thereto establish the
relationship of parent and child between persons not so related by
nature. Acts of human kindness referable to an undertaking to rear
and educate a helpless child do not prove an agreement to adopt;
nor is loco ?arentzs the equivalent of adoption. 3
It has been held that a beneficiary's adoption in China by petitioner's
mother on behalf of, and without the knowledge of the petitioner,
without the petitioner knowing of the existence of or personally
meeting the beneficiary until the latter was over seven years of age,
did not constitute a valid adoption in accordance with Article 1079 of
the Chinese Civil Code since it was not established that the adoption
was effected in writing or that the beneficiary was brought up since
infancy, meaning under seven years of age, as a child of the adopter.'
The requirement of Article 1074 of the Civil Code of China providing that a married person, in order to adopt a child, must do so
jointly with his spouse, is satisfied for the immigration purposes
where the evidence establishes a valid adoption by the female petitioner, residence and custody with the adoptive mother for more than
two years, consent and ratification of the adoption by the father when
the beneficiary was less than a year old. Such consent and ratification
satisfies the requirements of a valid adoption under the provisions
of section 101(b) (1) (E) of the Immigration and Nationality Act.
In Matter of Jue, Int. Dec. No. 1750, the evidence established a valid
infancy adoption by the mother which was ratified in infancy by the
husband. Once the valid infancy adoption had been established, the
adoption was valid for immigration purposes inasmuch as it was
effected before the child had reached the age of 14 years.
In the instant case the beneficiary was adopted in 1939 but the
petitioner- had no knowledge that this beneficiary was an adopted
child until June 1967 when he consented to the adoption thus ratifying
the prior act of his wife. Prior thereto the petitioner had regarded the
beneficiary as a natural son and was not made aware of the fact that
Matter of If—B—TV—, 9 I. & N. Dec. 610, 612.
Matter of Chan, 11 L & N. Dec. 219, citing M. H. 'Van Der Talk, An Outtino
of Modern Chineoe Family Law (1939), page 135, citing Dee. 1935-4823; Them
1

1167 ; Eisti-fa-kung-pao 163.
$ Matter of Chan,11 I. & N. Dec. 219, 222.
• Matter of Laa,10 I. &N. Dec. 697.

692

Interim Decision #1852
the child was an adopted son until June 1967 when the child was almost
28 years of age. The Secretariat for Chinese Affairs of the Government
of Hong Kong, which is authorized to furnish opinions regarding
Chinese Law and Custom, has advised that under the provisions

of

the Civil Code of China the effective date of the adoption was June
1967. Counsel for .the respondent has produced no evidence to the
contrary. The cases cited by counsel are not considered pertinent
upon the facts in this case. Upon a full consideration of all the
evidence the petitioner has not borne the burden of establishing that
the beneficiary is an. adopted child as defined in section 101(h) (1) (E)
of the Immigration and Nationality Act. The appeal will be
dismissed.
ORDER: It is ordered that the appeal be and the earns is hereby
dismissed.

603

